Citation Nr: 0213187	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to May 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no competent medical evidence of an etiological 
relationship, or nexus, between the veteran's bilateral 
hearing loss and an in-service injury or disease, to include 
alleged noise exposure therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.385 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the November 2000 and April 2001 
correspondence addressed to the veteran, describing evidence 
the veteran needed to provide, and a December 2000 Statement 
of the Case and November 2001 Supplemental Statement of the 
Case, provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that VA examinations were provided (he did 
not show for a follow-up VA examination), the veteran has 
notified VA that he has no additional evidence to submit, 
and, since he has not received VA medical treatment for his 
claimed hearing loss, there are no VA outpatient treatment 
records available.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Fed. 
App. 183, 187 (2002).  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Essentially, the veteran contends that, while serving in the 
Marines Corps, he was an assault weaponsman assigned a 3.5 
shoulder-launched rocket, thereby exposing him to acoustic 
noise trauma.  

The veteran's military discharge certificates indicate that 
he served on active duty from October 1952 to May 1956, where 
he served as a small arms technician.  Review of his service 
medical records does not show he had had any complaints or 
that any findings were ever made pertaining to acoustic 
trauma or hearing loss.  Both his enlistment and separation 
examinations show that his hearing was normal, as evidenced 
by being able to hear the spoken and whispered word at 
fifteen feet.  

The veteran filed his initial claim for VA benefits in May 
1980.  At that time, he made no mention of any hearing 
problems.  It was not until he filed his current claim in 
September 2000 that he indicated he was having problems with 
his hearing.  

In a letter dated August 22, 2000, a hearing instrument 
specialist related that an audiometric evaluation had 
revealed mild to moderate hearing loss in the veteran's right 
ear and a moderate to severe loss in the left ear.  In a 
letter dated August 28, 2000, the same hearing instrument 
specialist related that, while no one can state that any one 
thing, without question, caused the veteran to suffer from 
loss of hearing, it is likely that his duty as a 3.5 rocket 
launcher in the military was a key contributing factor.  

The veteran's October 2000 VA audiology examination report 
notes that the veteran's records were reviewed, to include 
the above-mentioned reports from the hearing instrument 
specialist.  By history, the veteran related that he has had 
a hearing loss for several years, worse in the left than in 
the right ear.  He had worked in the construction industry in 
the past.  On examination, mild conductive hearing loss was 
revealed in the right ear and the left ear revealed moderate 
hearing loss.  The examiner found that there appeared to be a 
conductive component each ear, with some possible nerve 
damage to the left ear; however, medical evaluation was 
recommenced to determine the cause of the conductive 
component.  

In a letter dated in May 2001, the veteran's wife related 
that she and the veteran had been married thirty-seven years, 
and that she had known him for a year prior to their 
marriage.  At the time she first met him, she stated that he 
was already having trouble with his hearing, which was a 
problem in their marriage.  It was her belief that her 
husband's hearing loss was attributable to his military 
service.  

VA medical evaluation examination was scheduled for July 
2001, at which the veteran was to be examined by an 
otolaryngologist or an ear, nose and throat specialist to 
determine the cause of the conductive component in his ears.  
The veteran was notified of this scheduled examination; the 
notification letter was not returned to VA by postal 
authorities as non-deliverable.  He did not appear for the 
examination, nor did he offer any reasons for his absence.  

With respect to the veteran's claim for bilateral hearing 
loss, the Board notes that there is bilateral hearing loss 
disability for VA purposes, as shown on recent VA audiology 
examination conducted in October 2000.  See 38 C.F.R. 
§ 3.385.  However, that audiology evaluation is the earliest 
medical evidence of a hearing disability, although a hearing 
instrument specialist noted bilateral hearing loss about six 
weeks earlier.  Both the private and VA medical evidence is 
presented over forty-four years after the veteran was 
separated from active duty service.  No diagnosis of 
sensorineural hearing loss was offered, although there was 
suggestion of a conductive component to his hearing loss; 
however, the veteran failed to attend his follow-up VA 
examination to determine the cause of any conductive 
component found.  Hence, there is no evidence that the 
hearing loss was manifest to a compensable degree within one 
year of separation from service, such that the presumption of 
in-service incurrence is not applicable.  See 38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

While bilateral hearing loss has been confirmed on recent VA 
examination, the question remains as to whether the record 
presents a medically sound basis for attributing such hearing 
loss to service.  

The veteran asserts that during his military service he was 
an assault weaponsman assigned a rocket launcher, which 
caused him to be exposed to loud firing; however, the medical 
evidence does not show that he was seen for any complaints of 
hearing loss, temporary or otherwise, at that time.  His 
bilateral hearing was considered normal at both entry and 
service separation.  His service separation certificate 
confirms that he had a military occupational specialty as a 
small arms technician.  Although he has complained of hearing 
loss for many years, and his wife verifies this in her 
statement indicating that he was complaining of hearing 
trouble since she first met him in the mid-1960's, the 
veteran has submitted no post-service medical records, nor 
has he claimed any post-service medical treatment for 
bilateral hearing loss.  

Nevertheless, and as mentioned earlier, the fact that there 
is no medical evidence the veteran exhibited hearing loss 
while he was on active duty is not controlling.  What is 
controlling, however, is that there is persuasive evidence of 
record, i.e., a medical opinion, based on examination of the 
veteran and review of the records, noting an etiological 
relationship, or nexus, between the veteran's currently 
exhibited bilateral hearing loss and a disease or incident 
that occurred while he was on active duty.  

The veteran was scheduled for a follow-up VA medical 
evaluation to determine the cause of any conductive component 
found; however he did not attend the scheduled VA 
examination, nor offer any reason for his non-attendance.  
The letter notifying him of the examination was mailed to the 
veteran at his address of record and there is nothing in the 
file showing that the letter was returned by the Post Service 
indicating that the letter was undeliverable.  "Presumption 
of regularity" supports the official acts of public officers 
(to include proper mailing of notification of decisions) and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity. See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  Furthermore, if he had 
undergone the VA follow-up examination, evidence from that 
examination might have been material to the outcome of his 
claim.  The Board points out that the veteran bears some 
responsibility for providing information pertinent to his 
claim, and the duty to assist him in developing facts 
pertinent to that claim is not a "one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran submitted statements from a hearing instrument 
specialist, who offered that it was likely that the veteran's 
hearing loss was caused by his military service.  However, 
this individual may be an expert in instruments for the 
hearing impaired, but he is not an audiologist or a physician 
qualified to offer medical conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the relationship between that disability and service.  
Thus, neither the veteran nor the hearing instrument 
specialist's contentions in this regard constitute competent 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Consequently, in the absence of a medical opinion, based on 
medical examination and review of the record, that it is at 
least as likely as not that the veteran's bilateral hearing 
loss was either caused by or was aggravated by a specific 
disease or injury noted in service, his claim must fail.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for bilateral hearing loss.  
See Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

Service connection for bilateral hearing loss is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

